Judgment unanimously reversed as a matter of discretion in the interest of justice and indictment dismissed without prejudice to the People to re-present any appropriate charge to another Grand Jury. Memorandum: The evidence, viewed in the light most favorable to the People (see, People v Contes, 60 NY2d 620), was sufficient to support the conviction and the verdict was *1052not contrary to the weight of the evidence (see, People v Bleakley, 69 NY2d 490, 495).
However, the trial court’s instructions to the jury on reasonable doubt effectively reduced the People’s burden of proof and thereby deprived defendant of a fair trial (see, People v Freeman, 193 AD2d 1117 [decided herewith]; People v Payne, 192 AD2d 1117; People v Frank, 186 AD2d 977). Therefore, we reverse the judgment of conviction as a matter of discretion in the interest of justice (see, CPL 470.15 [6]; People v Freeman, supra; People v Payne, supra; People v Frank, supra). Inasmuch as defendant was convicted of the lesser included offense of manslaughter in the first degree, the indictment must be dismissed without prejudice to the People to re-present any appropriate charge to another Grand Jury (see, People v Gonzalez, 61 NY2d 633, 635).
In view of our determination, we do not address defendant’s remaining contentions. (Appeal from Judgment of Niagara County Court, Hannigan, J.—Manslaughter, 1st Degree.) Present—Callahan, J. P., Green, Fallon, Boomer and Boehm, JJ.